Opinion by
Spaulding, J.,
On July 29, 1967, Donald Palace received a telephone call threatening that Palace would be killed if he did not pay the caller. Before a second call was received Palace informed the police of the first call and had an amplifier-recorder set up to overhear the conversation. The device was held next to the earpiece of the phone so that the receiver could still hear. There was no physical connection between the telephone and the equipment. The caller was not advised that the conversation was being overheard and recorded. As a result of the information recorded that day and the next, appellees, William McCoy and Kenneth Papz*438sycld, were arrested on July 30, 1967, and charged with blackmail, extortion, misuse of the telephone, and conspiracy. Following a suppression hearing, Judge Satterthwaite of the Bucks County Court of Common Pleas, Criminal Division, issued an order January 9, 1970, suppressing all evidence of the overheard conversations. The Commonwealth appeals from that order.
The court below determined that the Fourth Amendment provisions concerning illegal search and seizure did not apply; and that the case was controlled by Pennsylvania statute,* Act of July 16, 1957, P. L. 956 §1, 18 P.S. §3742.
The statute reads in relevant part: “No person shall intercept a communication by telephone or telegraph without permission of the parties to such communication. No person shall install or employ any device for overhearing or recording communications passing through a telephone or telegraph line with intent to intercept a communication in violation of this act. No person shall divulge or use the contents or purport of a communication intercepted in violation of this act... . The term (divulge) includes divulgence to a fellow employe or official in government or private enterprise or in a judicial, administrative, legislative or other proceeding. Except as proof in a suit or prosecution for a violation of this act, no evidence obtained as a result of an unlawful interception shall be admissible in any such proceeding.”
Commonwealth v. Murray, 423 Pa. 37, 223 A. 2d 102 (1966), reversing 206 Pa. Superior Ct. 298, 213 A. 2d 162 (1965), most recently interpreted that language. In that case private detectives heard an at*439tempted bribery by tapping the switchboard of the victim’s company, and by listening on telephone extensions to the bribery attempt. The Court held that listening by use of those devices constituted an unlawful interception under the statute. But see, with respect to telephone extensions, Rathbun v. United States, 355 U.S. 107 (1957). Both the majority and concurring opinions reasoned that an interception occurs whenever a third party overhears a telephone conversation, unless both parties to the conversation are aware of and consent to the third party’s presence. We do not believe that the legislature intended such a broad meaning be given the word “intercept.”
The Court in Murray first addressed itself to the question of bilateral consent, and finding none, concluded that there had of necessity been an unlawful interception. In our view, the operative word in the statute is interception, and there must be a showing of an interception before the issue of consent may be reached.
The Murray decision, in its general language, condemning all overheard conversations not consented to by both of the parties did not consider the specific factual context of the instant case. In that case the telephone tap and the extension phones were connected to the lines carrying the communication, and the communication was heard by the third persons either at the same instant or before the intended receiver. Justice Musmanno, speaking for the Court, emphasized that the interception was at a point before the message reached the receiver, stating: “It is clear from the record that the telephone line was tapped at a point before the line reached Haas’s telephone instrument.” 423 Pa. at 41. In the instant case, the amplifier-recorder was in no way attached to the telephone equipment, and the intended receiver heard the message before the third persons. Our case parallels the instances *440where those in the room with the one called hear all the conversation because the caller speaks loudly in the phone; and the situation where the person called repeats the message for the benefit of others in the room. When the communication has to come out of the receiver before third persons can hear the conversation, we find an overhearing, but not an interception under the Act.
Our position is supported in the Supreme Court interpretation of §605 of the Federal Communications Act (the federal anti-wiretap statute). In Goldman v. United States, 316 U.S. 129, 134 (1942), the Court found the word intercept to mean: “. . . this word [intercept] indicates the taking or seizure by the way or before the arrival at the destined place. It does not ordinarily connote the obtaining of what is to be sent before, or at the moment it leaves the possession of the proposed sender, or after, or at the moment, it comes into the possession of the intended receiver. The listening in the next room to the words of Shulman as he talked into the telephone receiver was no more the interception of a wire communication, within the meaning of the Act, than would have been the overhearing of the conversation by one sitting in the same room.”
The distinction may be more conceptual than “real world” because the speed of sound and the distances involved make it difficult to determine when the message actually comes into the possession of the receiver. Nevertheless, we find the difference a valid one. The Pennsylvania Legislature had to be aware of that language, distinguishing overhearing from intercepting, when it enacted the anti-wiretap statute in 1957. In light of that, we cannot agree that no importance should be attached to the fact that the Pennsylvania Legislature chose the word intercept. 423 Pa. at 58. Accordingly, we find no interception within the meaning of the Pennsylvania statute, and the question whether one *441or both, of the parties must consent to third persons hearing the conversation is not relevant to the disposition of this case.
The order of the court below is reversed insofar as it suppressed evidence of the conversations between Palace and appellees.

 The leading federal authority in this area, Katz v. United States, 389 U.S. 347 (1967), is not retroactive beyond December 18, 1967. Desist v. United States, 394 U.S. 244 (1969).